Citation Nr: 0734709	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-27 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bursitis of the right shoulder with 
degenerative changes of the acromioclavicular joint from 
September 1, 1995 to April 10, 2003.   

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for bursitis of the right shoulder with 
degenerative changes of the acromioclavicular joint and 
limitation of motion from April 11, 2003.   

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bursitis of the left shoulder with 
degenerative changes from September 1, 1995 to April 10, 
2003.   

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for bursitis of the left shoulder with 
degenerative changes from April 11, 2003.   

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hiatal hernia.   

6.  Entitlement to a disability evaluation in excess of 20 
percent for arthritis of the left foot.     

7.  Entitlement to a disability evaluation in excess of 40 
percent for cervical spine degenerative disc disease from 
September 1, 1995 to May 8, 2001.     

8.  Entitlement to a disability evaluation in excess of 60 
percent for cervical spine degenerative disc disease from May 
9, 2001.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1972 until 
November 1979, from April 1981 until September 1981, from May 
1982 until August 1982, from April 1983 until November 1983, 
from March 1984 until May 1985, and from May 1985 until 
August 1995.  
 
This case is before the Board of Veterans Appeals (Board) on 
appeal from rating decisions dated in March 1996, April 1997, 
October 1997, May 1999, February 2003, and December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

The March 1996 rating decision awarded service connection for 
hiatal hernia and assigned a zero percent rating; awarded 
service connection for a bilateral foot disability and 
assigned a 10 percent rating; awarded a 10 percent rating for 
the cervical spine disability from September 1, 1995; denied 
entitlement to higher ratings for the lumbar spine 
disability, bronchitis, left elbow disability, right ear  
hearing loss, appendectomy scar, and bursitis; and denied 
service connection for bursitis of the shoulders.  The 
veteran perfected an appeal as to the issues of entitlement 
to increased ratings for the bilateral foot disability, 
hiatal hernia, cervical spine disability, left elbow 
disability, and bronchitis; and entitlement to service 
connection for bilateral shoulder disability.   

In an October 1997 rating decision, the hearing officer 
awarded a 40 percent disability rating to the cervical spine 
disability from September 1, 1995; a 20 percent rating to 
arthritis of the right foot and a 20 percent rating for 
arthritis of the left foot; and a 10 percent rating to the 
hiatal hernia.  

In an April 1999 decision and remand, the Board framed the 
issues on appeal as entitlement to a disability evaluation 
greater than 40 percent for a cervical spine disability; 
entitlement to a disability evaluation greater than 20 
percent for a left foot disability; entitlement to a 
disability evaluation greater than 10 percent for bronchitis; 
entitlement to a disability evaluation greater than 10 
percent for residuals of a hiatal hernia; entitlement to a 
compensable evaluation for bursitis of the left elbow; and 
entitlement to service connection for bursitis of the 
shoulders.  In the April 1999 decision, the Board granted 
service connection for bursitis of the shoulders and denied 
entitlement to a higher rating for bronchitis. The remaining 
issues were remanded for additional development.  

A May 1999 rating decision implemented the April 1999 Board 
decision and awarded service connection for bursitis of the 
shoulders and assigned a 10 percent rating from September 1, 
1995.  The veteran perfected an appeal as to the disability 
rating assigned to the service-connected bursitis of the 
shoulders.  

In May 2000, the veteran withdrew the issue of entitlement to 
an increased rating for the left elbow disability.  

A February 2003 rating decision assigned separated 10 percent 
ratings to each shoulder from September 1, 1995.  In a 
December 2003 rating decision, the RO assigned a 30 percent 
rating to the right shoulder disability from April 16, 2003; 
assigned a 20 percent disability rating to the left shoulder 
disability from April 16, 2003; and assigned a 60 percent 
disability evaluation to the cervical spine disability from 
May 9, 2001.  In a November 2005 rating decision, the RO 
assigned an effective date of April 11, 2003 for the award of 
the 30 percent rating for the right shoulder disability and 
the 20 percent rating for the left shoulder disability.  The 
Board finds that these issues remain on appeal as the maximum 
schedular rating has not been assigned for each service-
connected disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran presented testimony at a Travel Board hearing 
before a Veterans Law Judge in June 1998.  A transcript of 
the hearing is associated with the veteran's claims folder.  
The Veterans Law Judge who conducted the hearing is no longer 
employed at the Board.  The veteran was given an opportunity 
for a new hearing and presented testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge in June 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issues of entitlement to an initial disability evaluation 
in excess of 30 percent for bursitis of the right shoulder 
with degenerative changes of the acromioclavicular joint and 
limitation of motion from April 11, 2003; entitlement to an 
initial disability evaluation in excess of 20 percent for 
bursitis of the left shoulder with degenerative changes from 
April 11, 2003; entitlement to an initial disability 
evaluation in excess of 10 percent for hiatal hernia; 
entitlement to a disability evaluation in excess of 20 
percent for arthritis of the left foot; and entitlement to a 
disability evaluation in excess of 60 percent for cervical 
spine degenerative disc disease from May 9, 2001 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  From September 1, 1995 to April 10, 2003, the service-
connected bursitis of the right shoulder with degenerative 
changes of the acromioclavicular joint was manifested by 
complaints of pain, full range of motion, and minimal 
functional deficit.   

3.  From September 1, 1995 to April 10, 2003, the service-
connected bursitis of the left shoulder with degenerative 
changes of the acromioclavicular joint was manifested by 
complaints of pain, full range of motion, and minimal 
functional deficit.    

4.  From September 1, 1995 to October 4, 1999, the service-
connected cervical spine degenerative disc disease was 
manifested by disc disease with recurring attacks and 
intermittent relief; there was no objective evidence of 
pronounced disc disease with persistent symptoms or other 
neurological findings appropriate to the site of the diseased 
disc.  

5.  From October 5, 1999, the service-connected cervical 
spine degenerative disc disease is manifested by disc disease 
with persistent symptoms, characteristic pain, and C6-C7 
cervical radiculopathy.   




CONCLUSIONS OF LAW

1.  From September 1, 1995 to April 10, 2003, the criteria 
for a disability evaluation in excess of 10 percent for 
bursitis of the right shoulder with degenerative changes of 
the acromioclavicular joint have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5201, 5202, 5203 (2007). 

2.  From September 1, 1995 to April 10, 2003, the criteria 
for a disability evaluation in excess of 10 percent for 
bursitis of the left shoulder with degenerative changes of 
the acromioclavicular joint have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5201, 5202, 5203 (2007). 

3.  From September 1, 1995 to October 4, 1999, the criteria 
for a disability evaluation in excess of 40 percent for 
cervical spine disc disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2002).   

4.  From October 5, 1999, the criteria for a 60 percent 
disability evaluation for cervical spine disc disease have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Rating Shoulder Disabilities

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  A 30 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  A 50 percent evaluation is assigned where 
there is fibrous union, a 60 percent evaluation is warranted 
for nonunion or a false flail joint, and an 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007). 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2007).



Rating Cervical Spine Disabilities

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Entitlement to disability evaluations in excess of 10 percent 
for the left and right shoulder disabilities from September 
1, 1995 to April 10, 2003.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of ratings in excess of 10 percent for the 
service-connected left and right shoulder disabilities from 
September 1, 1995 to April 10, 2003.  The RO rated the 
shoulder disabilities under Diagnostic Code 5019, bursitis.  
Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (2007).  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate Diagnostic Code for the joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  To warrant an increased disability rating for the 
veteran's right and left shoulder disabilities under 
Diagnostic Code 5201, the evidence must demonstrate 
limitation of the arm to the shoulder level.  Normal range of 
motion for the shoulder is defined as follows: flexion to 180 
degrees, abduction to 180 degrees, internal rotation to 90 
degrees and external rotation to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2007).  

The evidence of record for the time period of September 1, 
1995 to April 10, 2003 shows that the veteran had full range 
of motion of the shoulders.  The Board notes that the 
shoulders were not examined upon VA examinations in November 
1995 and June 1997.  A May 2001 VA examination report 
indicates that the veteran reported having bilateral shoulder 
pain for 28 to 30 years.  He reported having pain, weakness, 
stiffness, inflammation, instability, locking, fatigue, and 
lack of endurance.  He stated that the right shoulder was 
more painful than the left shoulder.  He reported having 
frequent pain with raising the arms.  Examination of the 
shoulders was normal.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Flexion and abduction was to 180 degrees.   
Extension and internal rotation was to 90 degrees.  The 
examiner indicated that there was no pain, fatigue, weakness, 
lack of endurance, or incoordination.  X-ray examination 
revealed mild degenerative changes of the acromioclavicular 
joint of both shoulders.  

VA occupational therapist treatment records dated in April 
2001 indicate that there was normal active and passive range 
of motion in the veteran's shoulders.  It was noted that the 
veteran had mild pain in the shoulder joint with external 
rotation.  Regarding shoulder function, the examiner 
indicated that the veteran had only minimal deficit in 
instrument activities of daily living.  A March 2001 private 
orthopedic evaluation report indicates that the veteran 
reported having some episodic pain in the right shoulder.  
Physical examination revealed full range of motion.  There 
was minimal positive primary impingement and mild positive 
secondary impingement.  The veteran does not meet the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5201 because there is no evidence of 
limitation of motion of the shoulders to the shoulder level.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The evidence of record shows that the veteran had full range 
of motion for the shoulder with pain for the time period in 
question.  The current 10 percent ratings are assigned on the 
basis of functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, lack of endurance or pain on movement of a 
joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The 
veteran's current 10 percent ratings take into consideration 
and incorporates the functional loss due to pain.  As noted 
above, the objective evidence shows that the veteran had full 
range of motion of the shoulders but he also has chronic pain 
that increases with motion.  The functional loss due to pain 
is to be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks v Brown, 8 Vet. 
App. 417, 420-21 (1995).  The veteran's current 10 percent 
ratings take into consideration and incorporate the 
functional loss due to pain, including pain during flare-ups.  

The Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5201 for each shoulder on the 
basis of functional loss due to pain, weakness, fatigability, 
weakness, or incoordination.  As discussed above, in April 
2001, a VA occupational therapist opined that the veteran 
experienced mild pain in the shoulder joint with external 
rotation and the veteran had minimal functional deficit in 
the shoulder.  The private orthopedist opined, in the March 
2001 evaluation report, that the veteran had minimal positive 
primary impingement and mild positive secondary impingement.  

The right and left shoulder disabilities have not been shown 
to produce functional impairment that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.  There is no 
evidence of additional limitation of motion of the shoulders 
due to weakness, fatigability, incoordination, or lack of 
endurance.  The medical evidence shows that despite the pain, 
the veteran had full range of motion of the shoulders.  The 
May 2001 VA examination report indicates that on physical 
examination, there was no abnormal movement, instability, 
weakness, fatigue, or lack of endurance.  The April 2001 
occupational therapist treatment record indicates that there 
was no noted atrophy in the rotator cuff muscles.  The March 
2001 orthopedic examination report indicates that strength 
was 5/5.  There is no objective evidence of any additional 
limitation of motion or additional functional impairment due 
to weakness, fatigability, incoordination, or lack of 
endurance.  Based on the objective medical evidence of 
record, there is no basis for the assignment of a higher 
rating due to additional disability due to pain, weakness, 
fatigability, weakness, or incoordination.  The Board finds 
that the current 10 percent rating contemplates any 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

In short, the veteran's service-connected right and left 
shoulder disabilities are manifested by complaints of pain 
with full range of motion and minimal functional deficit from 
September 1, 1995 to April 10, 2003.  Accordingly, disability 
rating in excess of the currently assigned 10 percent ratings 
are not warranted for the veteran's right and left shoulder 
disabilities under Diagnostic Code 5201.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of 
ankylosis.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  

A higher rating is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  There is no evidence of malunion, 
nonunion, fibrous union, or loss of the head of the humerus.  
There is no evidence of recurrent dislocation of the 
scapulohumeral joint.  The May 2001 VA examination report 
indicates that there was no instability or abnormal movement 
of the shoulder joints.  X-ray examination revealed mild 
degenerative changes of the right and left acromioclavicular 
joints.  Thus, a higher rating under Diagnostic Code 5202 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2007).  

A higher rating is not warranted under Diagnostic Code 5203, 
impairment of the clavicle or scapula.  Under Diagnostic Code 
5203, a 20 percent rating is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  There is no evidence of dislocation or nonunion of the 
clavicle or scapula.  X-ray examination in May 2001 revealed 
degenerative changes of the acromioclavicular joint; there 
was no fracture or dislocation detected.  Thus, a higher 
rating under Diagnostic Code 5203 is not warranted.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate Diagnostic Code for the 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A higher rating is not warranted under Diagnostic Code 
5003.  As noted above, a 10 percent rating and no higher is 
warranted under Diagnostic Code 5201, limitation of motion of 
the arm.  

The Board finds that a staged rating is not warranted for the 
time period of September 1, 1995 to April 10, 2003.  The 
Board has examined the record and finds that a 10 percent 
evaluation is warranted for the service-connected right and 
left shoulder disabilities from September 1, 1995 to April 
10, 2003.  There is no evidence that the veteran's service-
connected right and left shoulder disabilities have met the 
criteria for a higher rating at any time during this time 
period.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted. 

In summary, disability evaluations in excess of 10 percent 
for the service-connected right and left shoulder 
disabilities are not warranted for the reasons and bases 
described above.  The preponderance of the evidence is 
against the claims for increased ratings, and the claims are 
denied.  Since the preponderance of the evidence is against 
the claims for an increased ratings, the benefit of the doubt 
doctrine is not for application with regard to the claims.  
Gilbert, 1 Vet. App. 49.

Entitlement to a disability evaluation in excess of 40 
percent for cervical spine degenerative disc disease from 
September 1, 1995 to May 8, 2001

Initially, the Board notes that the applicable rating 
criteria for intervertebral disc disease were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  Effective September 26, 2003, the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, were amended by VA, including the 
criteria for rating intervertebral disc syndrome.  See 
68 Fed. Reg. 51,454 (August 27, 2003).  The Board notes that 
in the present decision, it is only considering whether an 
increased rating is warranted for the cervical spine 
disability from September 1, 1995 to May 8, 2001.  The 
changes to the rating criteria for disc disease and spine 
disabilities occurred after this time period.  Thus, the 
Board will only consider the former rating criteria for disc 
disease and spine disabilities, in effect prior to September 
23, 2002.  See VAOPGCPREC 7-2003.

At the outset, the Board notes that with respect to the 
application of prior rating criteria for the time period of 
September 1, 1995 to October 4, 1999, the currently assigned 
40 percent evaluation is the maximum rating available under 
former Diagnostic Codes 5290 pertaining to limitation of 
motion in the cervical spine.  There is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See 
VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Consequently, further discussion in this regard is 
not needed.  

Additionally, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 
40 percent for the degenerative disc disease of the cervical 
spine under former Diagnostic Code 5293 (in effect prior to 
September 25, 2002) from September 1, 1995 to October 4, 
1999.  There is no evidence of pronounced intervertebral disc 
disease.  The medical evidence characterizes the disc disease 
as mild, minimal, or moderate.  See the November 1995 VA x-
ray examination report, the June 1998 Magnetic Resonance 
Imaging (MRI) report, and the September 1999 MRI report. 

There is evidence of characteristic pain and persistent 
symptoms, but there are no objective findings of muscle spasm 
or other neurological findings appropriate to the site of the 
diseased disc.  The veteran has undergone multiple VA 
examinations, Electromyography tests (EMG), and Nerve 
Conduction Studies (NCS) in order to determine whether the 
service-connected degenerative disc disease caused 
neurological findings appropriate to the site of the diseased 
disc.  A June 1995 service medical record indicates that the 
assessment was chronic neck pain associated with herniated 
nucleus pulposus and cervical spondylosis with mild radicular 
symptoms.  However, subsequent EMG and NCS did not reveal a 
diagnosis of neuropathy or radiculopathy.  A February 1997 
EMG was normal.  There was no electrophysiological evidence 
of cervical radiculopathy.  A December 1997 EMG initially 
revealed mild left ulnar neuropathy with mild slowing of 
nerve conduction velocity across the elbow.  There was no 
evidence of radiculopathy.  However, in an addendum, the 
examiner stated that when the veteran's left arm was tested, 
it was cool.  The arm was retested once the hand was warmed 
and no abnormalities were found.  A January 1998 EMG revealed 
no evidence of acute or chronic cervical radiculopathy.  

However, upon EMG on October 5, 1999, C6-C7 radiculopathy was 
detected and diagnosed.  The Board finds that the evidence of 
record supports an assignment of a 60 percent disability 
evaluation for service-connected cervical disc disease from 
October 5, 1999, and no earlier.  The medical evidence 
establishes that from October 5, 1999, the cervical spine 
disability was manifested by intervertebral disc disease 
which was pronounced with persistent symptoms, cervical 
radiculopathy, with characteristic pain and little 
intermittent relief.  Thus, an increased rating to this 
extent only is warranted.

The Board notes that Diagnostic Codes 5285 and 5286 are not 
for application.  By history, there is no evidence that the 
cervical spine disability has ever been manifested by a 
vertebral fracture or ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2003).    

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 
40 percent for the degenerative disc disease of the cervical 
spine under former Diagnostic Code 5293 from September 1, 
1995 to October 4, 1999.  However, the evidence favors the 
grant of a 60 percent evaluation for the cervical disc 
disease under the former provision of Diagnostic Code 5293 
from October 5, 1999, and the claim for an increased rating 
is granted to that extent.    

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in April 2001 and January 2005.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claims for 
increased ratings, as well as what information and evidence 
must be provided by the claimant and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Although the VCAA notice letters were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  After the 
VCAA notice letters were provided, the veteran had two years 
to respond to the notice and submit additional evidence in 
support of his claims before the claims were certified and 
transferred to the Board.  The claims were readjudicated by 
the RO in November 2005.  The Board points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal. 

Regarding the Dingess notice, elements (1), (2) and (3) are 
not at issue.  Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal in a March 2006 letter.  Notwithstanding this belated 
Dingess notice and the lack of readjudication of the claims 
after the March 2006 letter, the Board determines that the 
veteran is not prejudiced because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  After the March 2006 letter, the 
veteran had over one year to respond to the notice and submit 
evidence in support of his claims to the RO before the appeal 
was transferred to the Board.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Atlanta VA medical facility dated 
from 1997 to 2003 have been obtained.  There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded VA examinations in November 1995, June 
1997, and May 2001 to determine the nature and severity of 
the service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for bursitis of the right shoulder with 
degenerative changes of the acromioclavicular joint from 
September 1, 1995 to April 10, 2003 is not warranted, and the 
appeal is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for bursitis of the left shoulder with 
degenerative changes from September 1, 1995 to April 10, 2003 
is not warranted, and the appeal is denied.  

Entitlement to a disability evaluation in excess of 40 
percent for cervical spine degenerative disc disease from 
September 1, 1995 to October 4, 1999 is not warranted, and 
the appeal is denied.  

Entitlement to a 60 percent disability evaluation for 
cervical spine degenerative disc disease from October 5, 1999 
is warranted, and the appeal is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  





REMAND

Unfortunately, another remand is required for the below 
discussed matters.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

The VCAA specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

Regarding the claim for an increased rating for hiatal 
hernia, at the hearing before the Board in June 2007, the 
veteran reported that he was currently treated by Dr. Choski 
at the VA medical facility in Stockbridge.  He reported that 
he was going to undergo an endoscopy in the near future.  He 
also reported that his new primary care doctor was treating 
him for gastrointestinal symptoms.  The Board finds that the 
RO should obtain the VA treatment records from the VA medical 
facility in Stockbridge and Atlanta for treatment of the 
hiatal hernia and other gastrointestinal disorders dated from 
June 2003.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Regarding the claim for an increased rating for the left foot 
disability, at the hearing before the Board in June 2007, the 
veteran reported that he currently received treatment for his 
feet at the VA podiatry clinic in Decatur.  The Board finds 
that the RO should obtain the VA treatment records from the 
VA podiatry clinic dated from June 2003.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Regarding the claim for entitlement to a disability 
evaluation in excess of 60 percent for cervical spine 
degenerative disc disease from May 9, 2001, at the hearing 
before the Board in June 2007, the veteran reported that he 
received treatment at the pain clinic at the Southern 
Regional Medical Center.  He stated that he had steroid nerve 
block injections in his cervical spine.  He also reported 
that he was treated for the cervical spine disability at a VA 
medical facility by Drs. Syad and Klotz.  The Board finds 
that the RO should make an attempt to obtain these records.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  There is medical evidence of record which shows 
that the cervical spine disability may have worsened since 
the May 2001 VA examination.  As noted above, at the hearing 
before the Board in June 2007, the veteran reported that he 
underwent steroid injections for pain in his cervical spine 
at a pain clinic.  Because of the evidence of worsening since 
the last examination, a new examination is needed to 
determine the severity of the cervical spine disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Regarding the claim for higher ratings for the shoulder 
disabilities, there is medical evidence of record which shows 
that the shoulder disabilities have worsened since the May 
2001 VA examination.  Review of the record shows that the 
ratings for the shoulder disabilities were increased based 
upon an April 11, 2003 private examination report.  The April 
2003 examination shows that the veteran had limitation of 
motion of the shoulders with marked pain.  Because of the 
evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the 
shoulder disabilities.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected hiatal 
hernia, left foot disability and cervical 
spine disability from the VA medical 
facilities in Atlanta, Decatur, and 
Stockbridge dated from June 2003 and 
incorporate them into the veteran's 
claims file.   

2.  Ask the veteran to provide the 
address and location of the Southern 
Regional Medical Center, where the 
veteran is currently treated at the pain 
clinic.  After obtaining the necessary 
release and information from the veteran, 
obtain all treatment records showing 
treatment for the cervical spine 
disability.    

3.  The veteran should be afforded VA 
neurological and orthopedic examination 
to determine the nature, extent, and 
severity of the service-connected 
cervical spine disability.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify all 
manifestations and symptoms of the 
cervical spine disability.  The examiner 
should report the range of motion in 
degrees of the cervical spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  

The examiner should report whether the 
veteran's degenerative disc disease of 
the cervical spine has required any 
associated neurologic abnormalities; or 
results in partial or complete paralysis, 
neuralgia or neuritis of any nerve.  The 
examiner should specify any nerves 
involved, and express an opinion as to 
whether any partial paralysis, neuritis 
or neuralgia is mild, moderate or severe.  
The examiner should provide a rationale 
for the opinion. 

4.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and severity of the right and 
left shoulder disabilities.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion of the left and right shoulders in 
degrees for flexion, abduction, internal 
rotation, and external rotation.  The 
examiner should report whether the 
shoulder disabilities are manifested by 
weakened movement, excess fatigability, 
lack of endurance, or incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
report whether the service-connected 
shoulder disabilities are manifested by 
dislocation.  X-ray examination of each 
shoulder should be conducted.  

5.  Then, readjudicate the issues on 
appeal.  Regarding the claim for 
entitlement to a disability evaluation in 
excess of 60 percent for cervical spine 
degenerative disc disease from May 9, 
2001, consideration should include the 
amended rating criteria for spine 
disabilities and intervertebral disc 
disease and the provisions of 38 C.F.R. 
§ 3.321(b).  If all of the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


